Order entered NovemberP) , 2012




                                               In The
                                      Court of Ztppeato
                            Ififtb 3Biotritt of Mexao at 1Dattati
                                        No. 05-12-00520-CR

                                  HENRY ARNOLD, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. MB09-31021

                                              ORDER
        On October 2, 2012, the Court ordered the parties to file, within thirty days, a written

stipulation stating either: (1) the portion, if any, of the audio recording that could be retrieved;

and (2) whether the parties can agree to the content of that transcription; or (3) that no portion of

the audio recording can be retrieved. To date, we have not received the parties' stipulation.

       Accordingly, we ORDER the parties to file, within TEN DAYS of the date of this order

a written stipulation stating either: (1) the portion, if any, of the audio recording could be

retrieved; and (2) whether the parties can agree to the content of that transcription; or (3) that no

portion of the audio recording can be retrieved.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                                      A    'AA.iL,   Wp&L--
                                                LANA MYERS
                                                JUSTICE